Order entered August 11, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01143-CV

                             KAIZER SHERIFF, Appellant

                                            V.

                             SHEHNAZ MOOSA, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-54072-2011

                                        ORDER
      Appellant’s motion for leave to supplement appellant’s brief is DENIED.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE